Title: From James Madison to James Monroe, 4 November 1823
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Novr. 4. 1823
        
        In the hurry of acknowledging yours of Ocr. 17. recd. at the last moment of the opportunity for the post office, I did not advert to the passage relating to enquiries to be made of Genl. Jackson. I hope you have not delayed your intended letter to him on that account. I should suppose it might be quite proper to ask from him copies of the documents appointing him

Brigadier or Majr. General by brevet prior to his commission as Majr. General in the line founded on his nomination to & confirmation by the Senate; and also any letters of a public character from the Secretary of war relating to the appointments by the Executive alone. The request may be made on the ground that they have not been preserved in the war office; and are proper for its files. A note of the dates of his correspondence with the Secretary would shew the lacking letters.
        Mr. Crawford has fixed on the 6th. for commencing his journey. But I suspect that besides the weather it will depend on the rate of his convalescence, which is found to be more tedious than generally succeeds a thorough eradication of the disease. It is understood that he is to make very short stages, if no interruption should happen to them.
        We hope Mrs. Monroe’s health has returned & that this will find yours good: & that you will both be always assured of our affectionate respects & best wishes.
        
          James Madison
        
      